NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed January 27, 2021 have been received and considered by Examiner. 
New claims 21-25 presented in the Amendment filed January 27, 2021 have been received and considered by Examiner.

Notes on Claim Interpretation
Examiner notes that the recitation “on bonded edges of a fiber glass composite layers of each pipe” of claim 1 (lines 5-6) can only be reasonably interpreted in the context of the remainder of the language of claim 1 as reciting that each pipe as recited in line 1 of claim 1 has a fiber glass composite layer, where the claimed silica glass particle epoxy is on the bonded edge of the fiber glass composite layer of each pipe, in addition to the remainder of the structure recited in claim 1. Since there is only one way to interpret this recitation as explained above, the recitation is deemed to not raise any issue of indefiniteness under 35 U.S.C. 112(b).

Allowable Subject Matter
Claims 1-5, 8-16 and 20-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to independent claim 1, the prior art of record fails to teach or suggest to one of ordinary skill in the art at the time of the filing of the application the method of joining fiberglass-reinforced composite pipes as claimed, where the fiberglass-reinforced composite pipes have the particular structure as claimed, including the claimed fiber glass composite layer and the claimed inner tube, where the inner tubes of the pipes are fused together to form a fusion bond, and the particular claimed silica glass particle epoxy is located on the particular locations of the bonded pipes (the fused bond, and on the bonded edge of the fiber glass composite layer of each pipe). Cite art Neither Rinde et al. (USPN 5,470,622) nor Pajak et al. (USPN 9,441,772) teach or suggest to one of ordinary skill in the art at the time of the filing of the application the particular claimed silica glass particle epoxy.

In regard to independent claim 11, the prior art of record fails to teach or suggest to one of ordinary skill in the art at the time of the filing of the application the claimed joint between two fiberglass-reinforced composite pipes, where the two fiberglass-reinforced composite pipes are joined in the particular claimed structure and where the particular claimed silica glass epoxy linked particle network is located on the particularly claimed locations. Cite art Neither Rinde et al. (USPN 5,470,622) nor Pajak et al. (USPN 9,441,772) teach or suggest to one of ordinary skill in the art at the time of the filing of the application the particular claimed silica glass epoxy linked particle network.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782